Exhibit 10.2

 

EXECUTION

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of April 10, 2017 by and between Vantage Energy Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statements on Form S-1, No. 333-216129 and
333-217239 (together, the “Registration Statement”) and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one share of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), and one-third of one
warrant, each whole warrant entitling the holder thereof to purchase one share
of Common Stock (such initial public offering hereinafter referred to as the
“Offering”), has been declared effective as of the date hereof by the U.S.
Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and Goldman, Sachs & Co. as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Registration Statement, $480,000,000 of the gross
proceeds of the Offering and sale of the Private Placement Warrants (as defined
in the Underwriting Agreement) (or $552,000,000 if the Underwriters’
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Common Stock included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $16,800,000, or $19,320,000 if the Underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.       Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee at
J.P. Morgan Chase Bank, N.A. and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder;

 



 1 

 

 

(d)       Collect and receive, when due, all interest or other income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)       Promptly notify the Company of all communications received by the
Trustee with respect to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)       Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer, President, Chief Financial
Officer, Secretary or Chairman of the board of directors of the Company (the
“Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest not previously released to the Company to pay its
franchise and income taxes (less up to $100,000 of interest that may be released
to the Company to pay dissolution expenses), only as directed in the Termination
Letter and the other documents referred to therein, or (y) upon the date which
is the later of (1) 24 months after the closing of the Offering and (2) such
later date as may be approved by the Company’s stockholders in accordance with
the Company’s amended and restated certificate of incorporation, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
that may be released to the Company to pay dissolution expenses) shall be
distributed to the Public Stockholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by the date
specified in clause (y) of this Section 1(i), the Trustee shall keep the Trust
Account open until twelve (12) months following the date the Property has been
distributed to the Public Stockholders;

 

(j)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company the amount of interest earned on the Property
requested by the Company to cover any income or franchise tax obligation owed by
the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution; provided, further, that if the tax to be paid is a franchise tax,
the written request by the Company to make such distribution shall be
accompanied by a copy of the franchise tax bill from the State of Delaware for
the Company and a written statement from the principal financial officer of the
Company setting forth the actual amount payable. The written request of the
Company referenced above shall constitute presumptive evidence that the Company
is entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

 



 2 

 

 

(k)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders properly submitted in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company has not consummated an initial Business
Combination within such time as is described in the Company’s amended and
restated certificate of incorporation. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to distribute said funds, and the Trustee shall have no responsibility
to look beyond said request; and

 

(l)       Not make any withdrawals or distributions from the Trust Account other
than pursuant to Section 1(i), 1(j) or 1(k) above.

 

2.       Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairperson of the Board, President, Chief Executive Officer,
Chief Financial Officer or Secretary. In addition, except with respect to its
duties under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it, in good faith and with reasonable care, believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b)       Subject to Section 4 hereof, hold the Trustee harmless and indemnify
the Trustee from and against any and all expenses, including reasonable counsel
fees and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

 

(c)       Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(k) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Trustee shall refund to the Company the annual administration fee (on a pro
rata basis) with respect to any period after the liquidation of the Trust
Account. The Company shall not be responsible for any other fees or charges of
the Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

(d)       In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 



 3 

 

 

(e)       Provide the Representatives with a copy of any Termination Letter(s)
and/or any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f)       Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement; and

 

(g)       Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount, which shall in no event be less than
$16,800,000.

 

3.       Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this Agreement and that
which is expressly set forth herein;

 

(b)       Take any action with respect to the Property, other than as directed
in Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 

(c)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g)       Verify the accuracy of the information contained in the Registration
Statement;

 

(h)       Provide any assurance that any Business Combination entered into by
the Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i)       File information returns with respect to the Trust Account with any
local, state or federal taxing authority or provide periodic written statements
to the Company documenting the taxes payable by the Company, if any, relating to
any interest income earned on the Property;

 



 4 

 

 

(j)       Prepare, execute and file tax reports, income or other tax returns and
pay any taxes with respect to any income generated by, and activities relating
to, the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to Section 1(j) hereof; or

 

(k)       Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), 1(j) and 1(k)
hereof.

 

4.       Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.       Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of Section
1(i) hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 

6.       Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 



 5 

 

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding shares of Common Stock and shares of Class B common stock, par value
$0.0001 per share, of the Company, voting together as a single class; provided
that no such amendment will affect any Public Stockholder who has properly
elected to redeem his, her or its shares of Common Stock in connection with a
stockholder vote to approve an amendment to this Agreement that would affect the
substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company does not complete its initial Business
Combination within the time frame specified in the Company’s amended and
restated certificate of incorporation), this Agreement or any provision hereof
may only be changed, amended or modified (other than to correct a typographical
error) by a writing signed by each of the parties hereto.

 

(d)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile or email transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven Nelson and Sharmin Carter
Fax No.: (212) 509-5150

 

if to the Company, to:

 

Vantage Energy Acquisition Corp.
5221 N. O’Connor Boulevard, 11th Floor

Irving, TX 75039
Attn: Jeffrey A. Zlotky
Email: jzlotky@ngptrs.com

  

in each case, with copies to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500

Houston, Texas 77002
Attn: Douglas E. McWilliams
Fax No.: (713) 615-5725

 

and

 

Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Attn.: Eric Wooley
Fax No.: (212) 816-7912

 



 6 

 

 

and

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Attn: IBCM-Legal

Fax No.: (212) 325-4296

 

and

 

Goldman, Sachs & Co.

200 West Street

New York, NY 10282

Attn: Bennett Schacter

Email: bennett.schachter@gs.com

 

and

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, NY 10153
Attn: Jennifer A. Bensch
Fax No.: (212) 310-8007

  

(f)       Each of the Company and the Trustee hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(g)       Each of the Company and the Trustee hereby acknowledges and agrees
that each of the Representatives, on behalf of the Underwriters, is a third
party beneficiary of this Agreement.

 

(h)       Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 



 7 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  Continental Stock Transfer & Trust Company, as Trustee         By: /s/ Francis
G. Wolf, Jr.   Name: Francis G. Wolf, Jr.   Title:   Vice President        
Vantage Energy Acquisition Corp.         By: /s/ Jeffrey A. Zlotky  
Name: Jeffrey A. Zlotky   Title:   Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Investment Management Trust Agreement]



 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial set-up fee.   Initial
closing of Offering by wire transfer.  $2,000.00  Trustee administration fee  
Payable annually. First year fee payable at initial closing of Offering by wire
transfer; thereafter, payable by wire transfer or check.  $10,000.00 
Transaction processing fee for disbursements to Company under Sections 1(i),
1(j) and 1(k)   Deduction by Trustee from accumulated income following
disbursement made to Company under Section 1  $250.00  Paying Agent services as
required pursuant to Section 1(i)   Billed to Company upon delivery of service
pursuant to Section 1(i)   Prevailing rates 

 





 

 

Exhibit A

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

 

Re:      Trust Account No.       Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Vantage Energy Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of April 10, 2017 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with       (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or
about           , 20   . The Company shall notify you at least forty-eight (48)
hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on           ,
20   , and to transfer the proceeds into the trust checking account at J.P.
Morgan Chase Bank, N.A. to the effect that, on the Consummation Date, all of the
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct on the Consummation Date.
It is acknowledged and agreed that while the funds are on deposit in the trust
checking account at J.P. Morgan Chase Bank, N.A. awaiting distribution, the
Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) written
instruction signed by the Company with respect to the transfer of the funds held
in the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instructions as soon thereafter as possible.

 



  Very truly yours,         Vantage Energy Acquisition Corp.         By:   Name:
  Title:

 

cc: Citigroup Global Markets Inc.   Credit Suisse Securities (USA) LLC  
Goldman, Sachs & Co.

 



 A-1 

 

 

Exhibit B

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

 

Re:      Trust Account No.      Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Vantage Energy Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of April 10, 2017 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business within the time frame specified in
the Company’s Amended and Restated Certificate of Incorporation, as described in
the Company’s Prospectus relating to the Offering. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on           , 20    and to
transfer the total proceeds into the trust checking account at J.P. Morgan Chase
Bank, N.A. to await distribution to the Public Stockholders. The Company has
selected April 14, 2019 as the record date for the purpose of determining the
Public Stockholders entitled to receive their share of the liquidation proceeds.
You agree to be the Paying Agent of record and, in your separate capacity as
Paying Agent, agree to distribute said funds directly to the Public Stockholders
in accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company. Upon the distribution of all the
funds, net of any payments necessary for reasonable unreimbursed expenses
related to liquidating the Trust Account, your obligations under the Trust
Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.

 





  Very truly yours,         Vantage Energy Acquisition Corp.         By:   Name:
  Title:

 

cc: Citigroup Global Markets Inc.   Credit Suisse Securities (USA) LLC  
Goldman, Sachs & Co.

 



 B-1 

 

 

Exhibit C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

 

Re:      Trust Account No.       Tax Payment Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Vantage Energy Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of April 10, 2017 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$           of the interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 





  Very truly yours,         Vantage Energy Acquisition Corp.         By:   Name:
  Title:

 

cc: Citigroup Global Markets Inc.   Credit Suisse Securities (USA) LLC  
Goldman, Sachs & Co.

 



 C-1 

 

 

Exhibit D

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

 

Re:       Trust Account No. Stockholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Vantage Energy Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of April 10, 2017 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders of the Company $ of the principal and interest income earned
on the Property as of the date hereof. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
redeeming Public Stockholders in accordance with your customary procedures.

 



  Very truly yours,         Vantage Energy Acquisition Corp.         By:   Name:
  Title:

 

cc: Citigroup Global Markets Inc.   Credit Suisse Securities (USA) LLC  
Goldman, Sachs & Co.

 

 

D-1

 



